Title: Charles Willson Peale to Thomas Jefferson, 25 June 1809
From: Peale, Charles Willson
To: Jefferson, Thomas


      
        
          Dear Sir
           Museum June 25th 1809.
        
        Mr Randolph took his passage in the New Castle line of Land and water Stages on Wednesday last, since which we have received the inclosed letter to him. And the enclosed bill of lading will shew that I have sent by the Schooner Liberty, Captn Lewis two Boxes & one Trunk, directed to the care of Messrs Gibson & Jefferson at Richmond, belonging to Mr Randolph.
        Although I sent you part of the acct of the Mr Randolph’s expences &c in my letter of Decr 23d 1808. yet for the better view of his whole expences, I shall transcribe the wh various interies from my book. as follows. Vizt
        
        
        
          
            
              Octr 6. 1808.
            
            c
          
          
            
              Lens to a seal for yr self
            
            25
          
          
            
            Umberella for Mr Randolph 
            5,
            50
          
          
             Novr 19. 
            Cash for the carriage of a Polygraph to Baltre 
            
            25
          
          
             25. 
            Washing womans Bill 5 Dozn & 5 pieces
            3.
            62½
          
          
            
             Bells Anatomy
            22.
            00
          
          
            
            Chaptals Chemistry neatly bound
            5.
            75
          
          
            
             Doctr Phisicks Ticket to surgical Lectures 
            15.
            —
          
          
            
             Doctr Woodhouse Do to Chemical do 
            20.
            —
          
          
          
             31st
            Case of dissecting Instruments
            9.
            —
          
          
            
            2¼ Yds of Drab cloath for a surtout
            11.
            25
          
          
            
            Ticket of Matriculation (University)
            4.
            —
          
          
            
            Hospital Ticket
            10.
            —
          
          
            
            Pocket money to Mr Randolph
            4.
            —
          
          
            
            Taylors Bill for triming, & making Surtout
            6.
            50
          
          
             Decr 23d
            Cash to Mr Randolph to purchase a Skeleton &c
            10.
            —
          
          
            
            2½ yds of Cotton Cassimer @ 1,50 
            3.
            75
          
          
            
            3½ Dozn Buttons (home manufacture)
            1.
            18
          
          
             25h
            10 Weeks board of Mr Randolph @ 4$ ⅌ Week
            40.
            —
          
          
            
              Carried over———
             $172,
            05½ 
          
          
             1808 Decr 27.
            Cash to Mr Randolph
            5.
            —
          
          
            
            Cost of repairing his Watch
            1,
            50
          
          
            
            Doctr Bartons Ticket of Lectures on N. history
            7.
            —
          
          
             Jany 9. 1809.
            Cash to Mr Randolph for stockings & a Book on Anatomy
            10.
            —
          
          
            
            Boots foxed & a Pr of New boots
            9.
            87½
          
          
            
            Washing bill paid Jany 6.
            3.
            44
          
          
             19.
            Cash
            10.
            —
          
          
             20.
            Ditto
            5.
            —
          
          
             31.
            Ditto
            10.
            —
          
          
             Feby 8 
            Cash to pay Mr Dobson 
            6.
            —
          
          
            
            Cash for Mr Randolph to purchase Wax for Injections
            10.
            —
          
          
             16.
            Cash
            5.
            —
          
          
             20.
            Ditto
            3.
            —
          
          
            
            Cash for silk. 18c Hat 6$ Leather Trunk 9.
            15.
            18.
          
          
            
            Washing Womans bill. 8 Doz & 5. piecs @ 5/ ⅌ Doz.
            5.
            56
          
          
             28.
            Cash—20$ Six pieces 2/6
            23.
            33
          
          
            
            Cash—on his Visit home
            26.
            25
          
          
            
            Board 9½ Weeks @ 4$ Pr Week
            38.
            00.
          
          
             April 11.
            Cash to Mr Randolph
            5.
            —
          
          
             25 
            Bartons Elements of Botany
            6.
            —
          
          
             May 2.
            Jean & Muslin for Vests
            4.
            62½
          
          
             8.
            Cash to Mr Randolph
            12.
            —
          
          
             13.
            Ditto
            5.
            —
          
          
             15.
             Doctr Bartons botanical Lectures
            12.
            —
          
          
             23.
            Cash for a Pr of Boots
            10.
            
          
          
             25.
            Cash
            36.
            —
          
          
            
             Voils & Powder
            3.
            36
          
          
          
            
            Lamp Chain for Mr Jefferson 
            1.
            50
          
          
             June 20.
            Cash
            5.
            —
          
          
            
            Board from the 2d April to June 22.
            44.
            —
          
          
            
            Washer womans Bill for 13 Dozn & 11 piecs
            9.
            27
          
          
            
            Cash had on the 10th of Rubens Peale
            5.
            —
          
          
            
            Cash to bear Mr Randolph expenses home
            41.
            11.
          
          
            
            
            $565,
            05½ 
          
          
            
            
            $  
                     
            
            
            
            
          
            
                        1808. Octr 15 
            Recd of Mr Jefferson      
            100.
            }
            516.
            
          
          
             Nov. 9
            Ditto
            50
          
          
             Dec.
            Ditto
            60
          
          
             1809Jany 8.
            Ditto
            50
          
          
             Feb. 8.
            Ditto
            56
          
          
             13.
            Ditto
            50
          
          
             March 13.
            Ditto
            150
          
          
            
            
             $516
            
            
            
          
          
            
            Ballance
             $49,
            05½
          
          
            
            Errors Excepted 
            C W Peale
          
        
      
      
        Dr Sir I have endeavored to be correct in the forgoing acct and particular as conveniently as I could for the better government of Mr Randolphs expences, as he knew I would give you the particulars. taking into view his age he may be considered an Œconomist. Doctr Wistar told me that he wished him to have staid a few days longer that he might had have had the pleasure of some rides with into the neighbouring country. Please to tell him for me, that I think Mrs Wistar will be pleased if he can send her some of the Chrystals, from Wires Cave, to ornament her mantle piece.
        My Son Rembrandt is now with me waiting with much anxiety to get a passage to some part of the Continant of Europe with his family, to persue what he calls his glorious plan of Portraits. I hope he will shortly find a public Vessel going—in such case I have said as much as ought to be said to enduce the Executive to appoint him Messenger, because I really beleive his talents intitle him to such favors.
        
          I am with much esteem Dear Sir your friend
           C W Peale
        
      
    